Case 8:20-cv-02143-WFJ-SPF Document 29 Filed 09/07/21 Page 1 of 2 PageID 4444




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

RICHARD B. WOOD, JR.,

      Plaintiff,

v.                                             CASE NO. 8:20-cv-2143-WFJ-SPF

COMMISSIONER OF SOCIAL
SECURITY,

     Defendant.
_______________________________/

                                     ORDER

      Before the Court is Plaintiff’s timely amended unopposed motion for

attorney’s fees pursuant to 28 U.S.C. § 2412(d) of the Equal Access to Justice Act

(“EAJA”) with supporting documents (Dkt. 25) and the well-reasoned report

issued by United States Magistrate Judge Flynn recommending fees be granted

(Dkt. 28). Plaintiff represents that the Commissioner has no objections. Dkt. 25-2.

After an independent review of the file, the Court adopts, affirms, and approves in

all respects the Report and Recommendation (Dkt. 28), which is made a part of this

Order for all purposes.

      Accordingly, it is ORDERED and ADJUDGED:

        1. The amended uncontested motion for EAJA fees (Dkt. 25) is granted.
Case 8:20-cv-02143-WFJ-SPF Document 29 Filed 09/07/21 Page 2 of 2 PageID 4445




         2. Plaintiff, as the prevailing party, is awarded appropriate and

reasonable attorney’s fees in the amount of $7,563.06. If the United States

Department of Treasury determines that Plaintiff does not owe a federal debt, then

pursuant to Plaintiff’s assignment of the EAJA fees to Plaintiff’s attorney (Dkt. 25-

4) and Astrue v. Ratliff, 560 U.S. 586 (2010), the fees may be paid directly to

Plaintiff’s counsel.

         3. The Clerk of Court shall enter a judgment for attorney’s fees

($7,563.06) and costs ($400) in favor of Plaintiff and against Defendant in the total

amount of $7,963.06.

         DONE AND ORDERED at Tampa, Florida, on September 7, 2021.




Copies furnished to:
Counsel of record
